DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12, 14-16, and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method Group II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arena (US 20150297265 A1).
Regarding claim 1, Arena teaches a magnetic screw device (10, see Figs 3-6) comprising a bone screw (80, 90, and 91) and one or more magnets (40) attached thereto, wherein: 
the bone screw (80, 90, and 91) comprises a stem (91) and a housing (80 and 90) assembly, the stem (91) comprising a connector (see labelled diagram of Fig. 5 below) and at least one thread (see Fig. 5), wherein the connector of the stem is configured to articulate with the housing assembly (at portion 90) such that the stem can rotate and angulate relative to the housing assembly (see Para. [0028]); and 
the one or more magnets (40) are attached to the housing assembly (at portion 90) of the bone screw (see Fig. 5).  
    PNG
    media_image1.png
    503
    723
    media_image1.png
    Greyscale

Regarding claim 2, Arena teaches the magnetic screw device of claim 1, wherein the housing assembly (90) comprises an outer shell (90) and an inner shell (80), and the inner shell is fit within the outer shell (see Fig. 6 and Para. [0028]).  
Regarding claim 3, Arena teaches the magnetic screw device of claim 2, wherein the inner shell (80) comprises a hollow cylinder (see Fig. 5).  
Regarding claim 4, Arena teaches the magnetic screw device of claim 3, wherein the connector of the stem (91) is configured to articulate with the inner shell (80) of the housing assembly (see Fig. 5, noting that the connector may be locked by inner shell 80, meaning that their articulations are correlated, see Para. [0029]).  
Regarding claim 5, Arena teaches the magnetic screw device of claim 1, wherein the connector (see labelled diagram of Fig. 5 above) is generally spherical (see Fig. 5).  
Regarding claim 6, Arena teaches the magnetic screw device of claim 1, wherein the housing assembly further comprises a locking mechanism (interaction of walls between set screw 80 and outer wall of 90) that can lock the stem at a set rotation and angulation relative to the housing assembly (defined by where the outer wall of 80 fits within the inner wall of 90, see Fig. 4).  
Regarding claim 7, Arena teaches the magnetic screw device of claim 1, wherein the locking mechanism comprises a set screw (80).
Regarding claim 8, Arena teaches the magnetic screw device of claim 1, wherein the one or more magnets (40) are enclosed in a casing (inner walls of 80).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arena as applied to claim 1 above, and further in view of Chang et al. (US 20100094306 A1) (hereon referred to as Chang).
Arena teaches a magnetic pedicle screw system as outlined above, comprising a magnetic inner shell with magnet 40 inside, furthermore consisting of a locking mechanism defined by the engagement of the outer wall of the inner shell with the outer shell, however fails to teach wherein the one or more magnets comprise a material that is iron-based, nickel-based, cobalt-based, or an alloy of rare-earth metals (claim 9), wherein the one or more magnets comprise an alloy of neodymium, iron, and boron (claim 10).
Chang teaches an anchor system (161) (see Fig.4) configured for implantation, further comprising a set screw (see Para. [0133]), wherein an internal magnet is further utilized in device 140 (see Para. [0168]), and wherein said magnet is made from Neodymium-Iron-Boron (see Para. [0169]).
It would be obvious to one of ordinary skill in the art before the effective filing date to have the magnet made out of rare-earth metal alloys neodymium, iron, and boron (claims 9 and 10), as these are very strong magnetic materials that would be well suited for the external magnetic activation portion of the procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Arehbold (US 20190021776 A1), Compton et al. (US 20180117350 A1), and Janssen et al. (US 4024588 A).
Arehbold teaches a bone screw with a magnetic core for alignment correction post surgery.
Compton et al. teaches a magnetic implant device for simulating bone growth.
Janssen et al. teaches a magnetic join replacement device for implantation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773